ORDER
This matter having been opened to the Court on defendant’s motion to -withdraw his petition for certification and for other relief; and
The Court noting that, on the State’s motion, the trial court has vacated defendant’s conviction and dismissed the indictment with prejudice, the State having conceded that under the circumstances presented here, defendant should not have been indicted for violating a special condition of community supervision for life; it is
ORDERED that the motion is granted, in part, to allow the withdrawal of the petition for certification. The additional relief *148requested by defendant is denied. The Court directs the Clerk of the Court to publish this order to provide notice that defendant’s judgment of conviction has been vacated.